—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about August 9, 1995, terminating respondent’s parental rights to the subject children upon a finding of abandonment, and transferring their custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s claim that his incarceration prevented him from communicating with the children and the agency for the statutory six-month period (Social Services Law § 384-b [4] [b]; [5] [a]) is contradicted by his admissions that he knew the agency’s name, was able to make telephone calls while in jail, and had in fact called other members of his family (see, Matter of Anthony M., 195 AD2d 315). Nor is the refusal of the children’s foster parent to allow respondent to see or speak with the children without respondent first contacting the agency an acceptable excuse (compare, Matter of Murrell, 79 AD2d 866). Concur—Sullivan, J. P., Ellerin, Wallaeh, Williams and Andrias, JJ.